Citation Nr: 1024365	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).

In June 2009 the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been added to the claims file.

FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence 
of bilateral hearing loss in service or at service 
separation.

2.  Bilateral hearing loss is currently diagnosed.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's bilateral hearing loss to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  An August 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the Veteran was not 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating, he is not 
prejudiced by this lack of notice, as the preponderance of 
the evidence is against his claim for service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records have been obtained; 
he has not identified any private or VA treatment records 
pertinent to his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The Veteran has not indicated, and the record does 
not contain evidence, that he is in receipt of disability 
benefits from the Social Security Administration (SSA); 
therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) 
(2).  A VA examination was conducted in January 2006; the 
Veteran has not argued, and the record does not reflect, that 
this examination was inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders 129 
S. Ct. 1696 (2009).
 
All the evidence in the Veteran's claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that the entire record must be reviewed, 
but each piece of evidence does not have to be discussed).  
The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran asserts that his currently 
diagnosed bilateral hearing loss is related to his military 
service.  Specifically, he claims that he was exposed to 
acoustic trauma in service both at basic training and during 
his service as a member of an infantry unit, during which he 
frequently fired weapons without the benefit of hearing 
protection.  He also argues that his hearing loss has 
progressed slowly over the course of the last decades.

The Veteran's service treatment records, to include his 
September 1964 service separation examination, reflect no 
evidence of bilateral hearing loss; the whisper test was 
15/15, or normal, in both ears.  38 C.F.R. § 3.303.  There is 
also no postservice evidence of record, dated within one year 
of the Veteran's service separation, showing bilateral 
hearing loss that manifested to a compensable degree.  
38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection 
for hearing loss can still be established if medical evidence 
shows that a current impaired hearing disability is actually 
due to incidents during service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

At the January 2006 VA audiology examination, the Veteran 
reported that he spent most of his time in service as a truck 
drive hauling ammunition, to include an 8-month period during 
which he hauled ammunition for a Howitzer unit.  Subsequent 
to service, the Veteran stated, he worked as a barber and 
then began employment with the United States Post Office; 
neither type of work involved noise exposure.  He stated that 
his hearing loss had become progressively worse over the last 
25-30 years.  Bilateral high frequency sensorineural hearing 
loss was diagnosed.  

Despite evidence of a current disorder, the probative and 
persuasive evidence of record does not relate the Veteran's 
bilateral hearing loss to his military service.  The January 
2006 VA examiner concluded that it was less likely than not 
that the Veteran's bilateral hearing loss was incurred while 
on active duty.  In noting the lack hearing loss documented 
on service separation, the examiner stated that hearing loss 
that results in acoustic trauma would have manifest at the 
time of exposure, not years later.  Moreover, the examiner 
noted, the auditory levels found on audiometric examination 
were "very compatible" with the Veteran's current age; 
accordingly, the examiner stated, the most likely etiology of 
the Veteran's hearing loss was age-related factors.  The 
January 2006 VA examiner's opinion is based on both current 
clinical findings, the Veteran's documented medical history, 
and consideration of the Veteran's service and postservice 
noise exposure.  Accordingly, the Board finds that it is 
probative evidence.  See Owens v. Brown, 7 Vet. App. 429 
(1995) (holding that it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).  

There are no other objective, competent medical opinions to 
contradict this conclusion.  The Veteran's contentions with 
respect to the nexus between his bilateral hearing loss and 
his military service have been considered.  However, while 
those statements are competent evidence that he felt that his 
hearing acuity was decreasing over time, he lacks the medical 
training to determine his current hearing loss disability is 
related to an incident in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a).  Those statements also do not show that the 
Veteran's perceived decrease in hearing acuity constituted 
hearing loss for VA purposes at any given point in time prior 
to January 2006, more than 42 years subsequent to the 
Veteran's military service.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when a veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed 
to account for the lengthy time period for which there is no 
clinical documentation of the claimed condition).  The 
Veteran testified that he has experienced hearing loss since 
service.  A lay person is competent to describe symptoms that 
are capable of lay observation, and the Board finds that 
diminished hearing is a symptom that is capable of lay 
observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  However, he is not competent to provide an opinion as 
to what point in time he had a hearing loss disability as 
defined by 38 C.F.R. § 3.385, which is diagnosed on the basis 
of audiological test findings, or an opinion regarding the 
cause of his hearing loss or tinnitus.  Additionally, the 
Board finds the Veteran's testimony with respect to 
continuity of symptomatology to be less credible given that 
he denied having a hearing test at separation and his service 
treatment records show that his hearing was evaluated at the 
time he left service.  Because the Board finds the service 
treatment records and the VA examiner's opinion more 
probative and more credible, service connection for bilateral 
hearing loss is not warranted.

Because the medical evidence of record does not relate the 
Veteran's currently diagnosed bilateral hearing loss to his 
military service, and that hearing loss cannot be presumed to 
have been so incurred, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


